DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 31 August 2022 is acknowledged.  The traversal is on the ground(s) that since instant independent claim 18 of non-elected Group II method invention includes similar structure (i.e. one-way throttle valve) which is also recited in instant dependent claim 2, that the claims should be examined together and there is no serious burden on the office.  This is not found persuasive because the Group II method requires calculating a liquid production amount of the oil well at least in part based on the opening time of the one-way valve, as well as specifically being applied to the separated liqud, while Group I does not contain such requirements in determining the liquid production amount.  Furthermore, Group II lacks substantial structure recited in Group I.  Furthermore, the one-way throttle valve in dependent claim 2 also requires a spool in combination with a pipeline, while the one-way throttle valve recited in Group II has no such requirement.  Lastly, both inventions are classified in separate classifications.  Overall, the differing scope of claimed subject matter, as well as different classification of the two Groups, renders the two Groups patentably distinct from each other, and would result in a burden on the Examiner to search and consider both groups.  Claims 18-23 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0185062 to Ahmad et al.  Ahmad et al. disclose an oil well monitoring apparatus (see entire reference) including: a mixed liquid inlet (101) and a mixed liquid outlet (110) of a mixed liquid of oil, gas and water (see abstract) in a ground/feed pipeline inherently connected to a wellhead of an oil well as a source; a gas-liquid separator (100), an inlet of which is connected to the mixed liquid inlet, and which is configured to separate gas and liquid phases of the mixed liquid; a liquid monitoring member (202) (liquid turbine flow meter), which is connected between a liquid outlet of the gas-liquid separator and the mixed liquid outlet, and which is configured to collect liquid monitoring data; a gas monitoring member (201) (gas turbine flow meter) which is connected between a gas outlet of the gas-liquid separator and the mixed liquid outlet, and which is configured to collect liquid monitoring data; a data processing device (300, 400 and Fig. 2), which is inherently electrically connected to the liquid and gas monitoring members, and which is configured to calculate a liquid production amount of the oil well based on the liquid monitoring data and calculate a gas production amount of the oil well based on the gas monitoring data (i.e. measuring the volumetric quantities of gas, oil and water contained in the mixed liquid/multi-phase fluid produced (see paras 0002, 0005,  0041, 0043, 0063, 0063).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0219403 to Henry et al.  Henry et al. disclose an oil well monitoring apparatus (see entire reference) including: a mixed liquid inlet (105) and a mixed liquid outlet (Multiphase Out, downward arrow on right hand side of all Figs.) of a mixed liquid of oil, gas and water in a ground/feed pipeline connected to a wellhead(s) of an oil well(s) as a source (see Figs. 2,  5-7 and 11); a gas-liquid separator (103), an inlet of which is connected to the mixed liquid inlet, and which is configured to separate gas and liquid phases of the mixed liquid; a liquid monitoring member (121, Liquid Flow Meter), which is connected between a liquid outlet of the gas-liquid separator and the mixed liquid outlet, and which is configured to collect liquid monitoring data; a gas monitoring member (123, 125, Gas Flow Meter) which is connected between a gas outlet of the gas-liquid separator and the mixed liquid outlet, and which is configured to collect liquid monitoring data; a data processing device (161 and Fig. 10), which is inherently electrically connected to the liquid and gas monitoring members, and which is configured to calculate a liquid production amount of the oil well based on the liquid monitoring data and calculate a gas production amount of the oil well based on the gas monitoring data (paras 0003-0005) (as recited in instant independent claim 1); further including a water content detection member (121, 123, 125) (see para 0032, “One or both of the multiphase metering systems 121, 123 can also include a water cut meter that measures the amount of water in the multiphase flow in combination with a Coriolis flowmeter or other type of flowmeter that is operable to measure liquids (e.g. oil and water) separately from gas”) provided on a pipeline below the liquid outlet of the gas-liquid separator (see Figs. 6 and 11), wherein the data processing device is further configured to obtain water content data based on the detection data of the water content detection member (as recited in instant dependent claim 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0219403 to Henry et al. as applied to claim 1 above, and further in view of U.S. 2007/0006640 to Gysling.  Henry et al. disclose an oil well monitoring apparatus having all of the previous recited elements and functionality.  Henry et al. do not explicitly disclose the gas monitoring member having all the elements recited in instant dependent claim 15.  However, all of the elements recited in instant dependent claim 15 are well known to those of ordinary skill in the art as of the effective filing date of the instant invention, and is simply a differential pressure flowmeter, wherein an inlet/first pressure is made by a pressure sensor/transducer, and an outlet/second pressure is made by a second pressure sensor/transducer as the gas/fluid flow through the gas passage/pipe to which the differential pressure flowmeter is connected.  This is evidence by Gysling (see entire reference), which discloses much of the elements recited in instant independent claim 1 (see Fig. 1a) and wherein a gas monitoring member (116 and 130) includes a DP (Differential Pressure) flowmeter.  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ a gas monitoring member including all the elements recited in instant dependent claim 15, as is known in the art and disclosed by Gysling, modifying the oil well monitoring apparatus disclosed by Henry et al., thus providing more accurate gas production and flow rates (see para 0040).

Allowable Subject Matter
Claims 2-6, 8-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855